852 So.2d 371 (2003)
Dionne TAYLOR, Appellant,
v.
STATE of Florida, Appellee.
No. 5D03-314.
District Court of Appeal of Florida, Fifth District.
August 15, 2003.
James Sweeting, III, Orlando, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Rebecca Roark Wall, Assistant Attorney General, Daytona Beach, for Appellee.
MONACO, J.
Dionne Taylor appeals the order of the trial court denying her motion to withdraw her negotiated plea of guilty to neglect of a child causing great bodily harm, permanent disability, or permanent disfigurement. The withdrawal of a guilty plea is a question addressed to the sound discretion of the trial court. Unless an abuse of that discretion is shown, the determination not to allow the plea to be withdrawn must be affirmed. See Davis v. State, 783 So.2d 288 (Fla. 5th DCA 2001).
We have thoroughly reviewed the transcript of the plea dialogue, as well as the transcript of the evidentiary hearing on the motion to withdraw the plea. As we find no abuse of discretion, we affirm.
AFFIRMED.
GRIFFIN and THOMPSON, JJ., concur.